
	

113 HR 790 IH: Outsourcing Accountability Act of 2013
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 790
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Peters of
			 Michigan (for himself, Mr. Bishop of New
			 York, and Mr. McNerney)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to require
		  the disclosure of the total number of a company’s domestic and foreign
		  employees.
	
	
		1.Short titleThis Act may be cited as the
			 Outsourcing Accountability Act of
			 2013.
		2.Required
			 disclosure of number of domestic and foreign employeesSection 13 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78m) is amended by adding at the end the following new
			 subsection:
			
				(s)Disclosure of
				number of domestic and foreign employees
					(1)In
				generalBeginning the first full fiscal year that begins after
				the date of enactment of this subsection, each issuer required to file reports
				with the Commission pursuant to subsection (a) shall disclose annually to the
				Commission and to shareholders—
						(A)the total number
				of employees of the issuer and each consolidated subsidiary of the issuer who
				are domiciled in the United States and listed by number in each State;
						(B)the total number
				of such employees physically working in and domiciled in any country other than
				the United States, listed by number in each country; and
						(C)the percentage
				increase or decrease in the numbers required under subparagraphs (A) and (B)
				from the previous reporting year.
						(2)Exemptions
						(A)Newer public
				companiesAn issuer shall not be subject to the requirement under
				paragraph (1) for the first 5 years after the issuer is first required to file
				reports with the Commission pursuant to subsection (a).
						(B)Smaller
				companiesAn issuer that had
				total annual gross revenues of less than $1,000,000,000 during its most
				recently completed fiscal year shall not be subject to the requirement under
				paragraph (1).
						(3)RegulationsThe
				Commission may promulgate such regulations as it considers necessary to
				implement the requirement set forth in paragraph
				(1).
					.
		
